NOT DESIGNATED FOR PUBLICATION

                                             No. 121,852

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

  TYRA WILLIAMS, Individually and as Co-Special Administrator of the Estate of KAREN
               JACKSON, Deceased, SHANTA DAY and ERNEST DAY,
                                     Appellants,

                                                   v.

      CITY OF WICHITA, KANSAS, CITY OF WICHITA POLICE DEPARTMENT OFFICERS
                     ELIZABETH MARTIN and BRYAN KNOWLES,
                                    Appellees.


                                   MEMORANDUM OPINION

        Appeal from Sedgwick District Court; ERIC A. COMMER, judge. Opinion filed April 23, 2021.
Affirmed.


        Christopher A. McElgunn, of Klenda Austerman LLC, of Wichita, for appellants.


        Samuel A. Green, and J. Steven Pigg, of Fisher, Patterson, Sayler & Smith, L.L.P., of Topeka, for
appellees.


Before HILL, P.J., BRUNS and SCHROEDER, JJ.


        PER CURIAM: This wrongful death action arises out of an incident in which two
Wichita Police Officers fatally shot Karen Jackson after responding to a 911 call. In
2013, a related action was filed in the Sedgwick County District Court in which it was
alleged that the City of Wichita and the officers violated the decedent's federal civil rights
by using excessive force. In addition, the petition asserted several state law tort claims. In
response, the defendants removed the case to the United States District Court for the
District of Kansas.

                                                    1
       On January 11, 2017, the United States District Court granted summary judgment
in favor of the defendants. In doing so, it dismissed all of the federal claims asserted by
the plaintiffs with prejudice. The federal court also declined to exercise supplemental
jurisdiction over the plaintiffs' state claims and dismissed them without prejudice. See
Jackson v. City of Wichita, No. 13-CV-1376-KHV, 2017 WL 106838 (D. Kan. 2017)
(unpublished opinion).


       Subsequently, Jackson's children filed a second lawsuit in the Sedgwick County
District Court in which the state law claims were reasserted against the defendants. On
August 23, 2019, the district court entered a memorandum decision and order granting
summary judgment to the defendants. In reaching this decision, the district court relied
upon the Kansas Supreme Court's decisions in Rhoten v. Dickson, 290 Kan. 92, 223 P.3d
786 (2010), and Stanfield v. Osborne Industries, Inc., 263 Kan. 388, 949 P.2d 602 (1997),
cert. denied 525 U.S. 831 (1998). Specifically, the district court concluded that "the issue
of claim preclusion (res judicata) alone is sufficient for the Court to rule in Defendant's
favor and grant their motion."


       On appeal, the parties candidly recognize that the holdings in Stanfield and Rhoten
are precedential and, as such, are binding on this court as well as on the district court in
the absence of an indication that our Supreme Court is departing from its previous
position. See Snider v. American Family Mut. Ins. Co., 297 Kan. 157, 168, 298 P.3d 1120
(2013). In particular, the parties recognize that these cases stand for the proposition that
claim preclusion (res judicata) requires dismissal of state law claims that were previously
asserted in—and dismissed without prejudice by—a federal court. This is true even though
the federal court never addressed the merits of the state law claims. See Rhoten,
290 Kan. at 112.




                                               2
       In Estate of Belden v. Brown County, 46 Kan. App. 2d 247, 261 P.3d 943 (2011), a
panel of this court discussed the rule of law established in Stanfield and reiterated in
Rhoten:


               "[T]he Kansas Supreme Court redefined res judicata in a unique and narrow way.
       Those two decisions hold that res judicata bars a state court action reasserting state claims
       a federal court has dismissed without prejudice and solely for lack of jurisdiction under
       28 U.S.C. § 1367. Even though the federal court never ruled on the merits of the state law
       claims in that circumstance, the court's dismissal of the federal claims on the merits,
       thereby removing the basis for federal jurisdiction, is sufficient to prevent any later
       consideration of the state claims in state court. Those decisions do not mention Jackson
       Trak's [Jackson Trak Group v. Mid States Port Authority, 242 Kan. 683, 691, 751 P.2d
       122 (1988)] contrary determination of the issue or purport to overrule it. Nor do they
       discuss the more conventional treatment of res judicata we have outlined that would
       allow refiling of state claims dismissed in federal court for want of jurisdiction.


               "Nonetheless, Stanfield and Rhoten do define the contemporary application of res
       judicata in Kansas. That definition, however, appears to enlist no other adherents.
       Comment, Kansas’ Rationale Is Dust In The Wind, 50 Washburn L.J. 511 (2011) (A
       detailed analysis of current Kansas res judicata doctrine cites substantial contrary case
       authority from other jurisdictions but identifies no other jurisdiction recognizing a rule
       comparable to that set forth in Stanfield and Rhoten.). And it has the effect of depriving a
       plaintiff bringing state and federal claims in a federal court action of any forum to
       adjudicate the state claims if the federal court declines to retain supplemental jurisdiction
       over them after dismissing only the federal claims on the merits." 46 Kan. App. 2d at
       261.


       More recently, a panel of this court again acknowledged the controlling precedent
in Herington v. City of Wichita, 59 Kan. App. 2d 91, 92-93, 479 P.3d 482 (2020), rev.
granted on March 25, 2021. As the panel explained:


               "The Stanfield formulation of res judicata appears to be unique to Kansas and
       effectively deprives Herington of a hearing on the merits of the state law claims she has

                                                     3
       pursued from the beginning of her legal battle merely because the federal court declined
       to consider them at all. Conventional res judicata principles would have permitted
       Herington to go forward with those claims in this case, since the federal court dismissed
       them without adjudicating their merits. See Jackson Trak Group v. Mid States Port
       Authority, 242 Kan. 683, 690-91, 751 P.2d 122 (1988); 18 Wright, Miller, & Cooper,
       Federal Practice and Procedure: Jurisdiction 3d § 4402 (2020). Neither we nor the
       district court can pick and choose what rule of res judicata to apply. The district court
       properly applied Stanfield and Rhoten in entering judgment for the defendants based on
       res judicata."


       We note that Judge Atcheson filed a concurring opinion in Herington in which he
encourages the Kansas Supreme Court to reexamine its holdings in Stanfield and Rhoten.
Nevertheless, in his concurrence, he recognizes that neither Cain v. Jacox, 302 Kan. 431,
Syl. ¶ 3, 354 P.3d 1196 (2015), nor any other decision from our Supreme Court signals a
retreat from the holdings of Stanfield and Rhoten. Herington, 59 Kan. App. 2d at 112-13
(Atcheson, concurring). Like the panel in Herington, we are also obligated to decide this
appeal in conformity with the binding precedent set forth in those decisions.


       Finally, we note that the defendants provide several alternative reasons why
summary judgment was proper. The district court did not address these alternative
reasons and based its decision solely on the res judicata issue. Because we affirm the
district court based on the holdings in Stanfield and Rhoten, it is not necessary for us to
address these issues.


       Affirmed.




                                                     4